ADVISORY ACTION
1. 	Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre – pilot practice.

Acknowledgment of Applicant’s Arguments
2.	The amendment made in Claim 7 in the After Final Amendment filed January 28, 2021 has not been entered because the amendment raises a new issue. Claim 7, prior to amendment, was not directed to a film comprising  ‘a coextruded inner film layer’ or a bonding layer ‘continuously attached to an entire surface of the coextruded inner film layer’ or a resealable opening including at least one of ‘an upper portion defined by an outer cut’ or ‘a lower portion defined by an inner cut.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated January 28, 2021, that Fenech et al fail to disclose a bonding layer continuously attached to an entire surface of a coextruded inner film layer.
However, as stated above, Claim 7, prior to amendment, was not directed to a film comprising  ‘a coextruded inner film layer’ or a bonding layer ‘continuously attached to an entire surface of the coextruded inner film layer.’ The amendment therefore raises issues which would 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782